DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a memory controller comprising novel testing system which includes a built-in self-tester (BIST) controller. More specifically, the independent claims recite that the main controller comprises: a buffer storing a table including operation commands entered by a user; a BIST controller configured to generate a pointer pointing to an operation command; a command and address generator configured to decode the operation command to generate first memory commands; a command and address queue comprising queues storing the first memory commands; and a command requester configured to output a test command  including first operation command information for the generation of a memory command output from a first queue included in the queues among the memory command, location information of the first queue, and the operation commands. The cited prior art references teaches various BIST and memory built-in self-testers (MBIST) which carry out testing using various types of commands, but nowhere does any of the prior art disclose a controller for testing memory which comprises a buffer, a BIST controller, a command and address generator, a command and address queue and a 
The corresponding dependent Claims 2-10 further limit independent Claim 1, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        December 10, 2021